IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-30,535-04


EX PARTE WALTER LEE BRASHEAR, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER W88-92187-U IN THE 291st JUDICIAL DISTRICT COURT
DALLAS COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of escape and his sentence was assessed at confinement for
a period of twenty-five years.  Applicant's conviction was affirmed on direct appeal. 
Brashear v. State, No. 11-89-00043-CR (Tex. App.- Eastland, delivered August 17, 1989,
no pet.). 
	After a review of the record, we find that Applicant's claims which challenge his
parole revocation and the denial of street time credit are denied.  Applicant's remaining
claims which challenge the validity of the conviction in this cause are dismissed pursuant to
Article 11.07, § 4 of the Code of Criminal Procedure.
FILED: JUNE 6, 2007
DO NOT PUBLISH